DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-016
February 7, 2001
Dear State Medicaid Director:
I am pleased to announce that we will accept another round of applications for the
Medicaid Infrastructure grants authorized by the Ticket to Work and Work Incentives
Improvement Act (TWWIIA) of 1999. The second grant solicitation for the Medicaid
Infrastructure grant has been announced in the January 11, 2001 issue of the
Federal Register, and funding will be available beginning January 1, 2002.
Applications for this grant are due on May 21, 2001. A full copy of the solicitation is
available on our website www.hcfa.gov/medicaid/twwiia/twwiiahp.htm. To assist
those interested, an Applicants' Conference is planned for early Spring.
Only States not currently receiving multi-year funding as TWWIIA Medicaid
Infrastructure grantees are eligible to respond to the new solicitation. If any State
currently receiving funding as a Medicaid Infrastructure grantee needs further
clarification, that State should contact its assigned Project Officer. We expect that
grant solicitations will be released annually for the duration of the grant program.
The grant program is authorized to continue until 2011.
Please access our TWWIIA website for information on how to apply for the Medicaid
Infrastructure Grant and for questions and answers related to the solicitations. If you
have any questions please contact Joe Razes, project manager, at 410-786-6126.
Thank you for your strong interest in removing employment barriers for people with
disabilities.
Sincerely,
/s/
Penny Thompson
Acting Director
Page 2 - State Medicaid Director
cc:
HCFA Regional Administrators

HCFA Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
National Association of State Medicaid Directors
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Jenifer E. Urff
Director of Governmental Relations
National Association of State Mental Health Program Directors
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officers
National Association of State Alcohol and Drug Abuse Directors, Inc.
National Association of State Directors of Developmental Disabilities Services
National Association for State Mental Health Program Directors
National Association of State Units on Aging

